Citation Nr: 0700358	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  98-08 989	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
basilar skull fracture with organic brain syndrome, currently 
evaluated as 30-percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right olecranon (major), currently evaluated 
as 10-percent disabling.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to an increased rating for a post-traumatic 
seizure disorder, currently evaluated as 40-percent disabling 
prior to December 1, 2001, and 
10-percent disabling as of that date onward.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active service from July 1978 to June 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The procedural history of this case is as follows:  by rating 
action of April 1997, the evaluation of the veteran's 
service-connected seizure disorder was proposed to be reduced 
from 40 to 10 percent.  By rating action of July 1997, the 
evaluation of the seizure disorder was reduced from 40 to 10 
percent, with notice to the veteran of that decision that 
same month.  In November 1997, he filed a claim for an 
increase in his service-connected disability compensation.  
By rating action of November 1997, the RO continued the 
evaluation of his post-traumatic seizure disorder at 10 
percent, continued the evaluation of residuals of a fracture 
of his right olecranon (major) at 10 percent, continued the 
evaluation of a basilar skull fracture with mild organic 
brain syndrome at 10 percent, and continued the evaluation of 
hemorrhoids at 0 percent.  In February 1998, he indicated he 
was appealing the decision.  

In a March 2000 Board decision from the current appeal, the 
Board also addressed whether the veteran was entitled to 
restoration of the 40 percent rating for the post-traumatic 
seizure disorder.  The Board determined he was, and the 40 
percent rating for the post-traumatic seizure disorder was 
reinstated.  The other issues were remanded to the RO for 
further development and consideration, however, the issue of 
entitlement to an increased rating for the post-traumatic 
seizure disorder was not addressed.  Nonetheless, this issue 
is part of the current appeal.

By rating decision in September 2000, the evaluation for the 
veteran's service-connected residuals of the basilar skull 
fracture with mild organic brain syndrome was increased to 30 
percent.  He has continued his appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board remanded these claims in May 2003, and again in 
February 2004.  Regrettably, because still further 
development of the evidence is needed before the Board can 
make a decision in response to the veteran's claim for an 
increased rating for a basilar skull fracture with organic 
brain syndrome, this claim is being REMANDED once again to 
the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part 
concerning this claim.  The Board, however, will adjudicate 
his remaining claims.


FINDINGS OF FACT

1.  The residuals of the fracture of the right olecranon 
(major) consist of limitation of motion in the right elbow 
with pain and stiffness; at the very worst, since filing this 
claim, the range of motion in this elbow has been limited to 
10 degrees of extension and 135 degrees of extension with 
greater than 65 degrees of pronation. 

2.  The veteran's hemorrhoids are mild or at most moderate, 
causing occasional rectal bleeding and discomfort, but they 
are not large, thrombotic, or irreducible with excessive 
redundant tissue.

3.  The veteran's post-traumatic seizure disorder is well-
controlled with medication; he has not had any seizures since 
1993.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for residuals of a fracture of the right olecranon 
(major).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5206, 5207, 5213 (2006).

2.  The criteria are not met for a compensable rating for 
hemorrhoids.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, DC 7336. 

3.  The criteria are not met for a rating higher than 40 
percent for the post-traumatic seizure disorder prior to 
December 1, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8910.

4.  The criteria are not met for a rating higher than 10 
percent for the post-traumatic seizure disorder as of 
December 1, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8910.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The AMC sent the veteran a VCAA notice letter in October 
2004.  This letter provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The October 2004 VCAA letter also specifically 
requested that he submit any evidence in his possession 
pertaining to these claims.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations where VA has 
granted service connection for a disability, but the veteran 
disagrees with the initial rating assigned.  Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment."  Id.  These same notice requirements are 
equally applicable to situations, as here, where service 
connection has already been established for specific 
disabilities and the veteran has filed claims for increased 
ratings.  

In the October 2004 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support his claims for 
a higher ratings (including examples of the types of medical 
evidence that could be provided), the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Although the letter did not notify 
him that schedular or extraschedular disability ratings would 
be determined by applying relevant diagnostic codes in the 
rating schedule, this information was provided to him in the 
February 1998 statement of the case (SOC) and in a more 
recent August 2006 letter.  So the October 2004 and August 
2006 letters, along with the February 1998 SOC, satisfied the 
VCAA notice requirements as expressed by the Court in 
Dingess.  See Dingess, 19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  But in this particular case at hand, the VCAA was 
enacted after the RO's initial adjudication of this matter in 
January 1998.  So obviously the RO could not comply with this 
requirement.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claims.  In 
situations such as this, the Court has clarified that where 
the VCAA notice was not issued until after the initial 
adjudication in question, because the VCAA did not exist when 
the RO initially considered the claims, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).   

Here, the VCAA notice letter provided the veteran with ample 
opportunity to respond before the most recent August 2006 
SSOC, wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
did not respond to the October 2004 letter and has not 
otherwise indicated he has any additional evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim[s] by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett, 20 Vet. App. at 376.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records, and his records from the Social Security 
Administration (SSA).  In addition, VA examinations were 
scheduled in July 1997, June and August 2000, and June and 
July 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And although scheduled, he declined his opportunity for a 
hearing to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Legal Analysis

Evaluation of Service Connected Disabilities - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  



An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Entitlement to a Rating Greater than 10 Percent for 
Residuals of a Fracture of the Right Olecranon (Major)

The veteran's right elbow disability has been evaluated using 
the criteria for limitation of motion of the forearm under 
DCs 5206 and 5207.  See 38 C.F.R. § 4.71a, DCs 5206, 5207.  
Under DC 5206, limitation of the forearm for the major 
extremity, flexion limited to 45 degrees warrants a 50 
percent rating; 55 degrees - 40 percent; 70 degrees - 30 
percent; 90 degrees - 20 percent; 100 degrees - 10 percent; 
and 110 degrees - 0 percent.  See 38 C.F.R. § 4.71a, DC 5206.  
Under 5207, limitation of the forearm for the major 
extremity, extension limited to 110 degrees warrants a 50 
percent rating; 100 degrees - 40 percent; 90 degrees - 30 
percent; 75 degrees - 20 percent; 60 degrees - 10 percent; 
and 45 degrees - 10 percent.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

So to receive a higher 20 percent rating, the range of motion 
in the veteran's right elbow and forearm must be limited to 
75 degrees of extension or 90 degrees of flexion.  Normal 
range of motion in the elbow is from 0 degrees of extension 
to 145 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  
The report of the June 2000 VA examination indicates range of 
motion in the right elbow was from -12 degrees of [hyper] 
extension to 135 degrees of flexion.  This is commensurate 
with a 0 percent (i.e., noncompensable) rating.

The report of the June 2003 VA examination indicates the 
range of motion in the veteran's right elbow was from 10 
degrees of extension to 140 degrees of flexion.  Again, this 
is indicative of a 0 percent (i.e., noncompensable) rating.  
An X-ray revealed mild degenerative spurring of the 
olecranon.  Degenerative changes (i.e., arthritis) are rated 
under 38 C.F.R. § 4.71a, DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  So given the June 2003 X-ray findings, a 10 percent 
rating is appropriate for the veteran's right elbow 
disability.  But he would need additional findings, above and 
beyond this, to warrant an even higher rating.  That is to 
say, the mere fact that he has arthritis and a noncompensable 
degree of limitation of motion only entitles him, at most, 
to the minimum compensable rating of 10 percent.

The Board has also considered whether the veteran might be 
entitled to a higher rating under DC 5213 for impairment of 
supination and pronation.  See 38 C.F.R. 
§ 4.71, DC 5213.  Normal forearm pronation is from 0 to 80 
degrees, and normal supination is from 0 to 85 degrees.  See 
38 C.F.R. § 4.71, Plate I.  To receive a higher 20 percent 
rating under DC 5213, pronation of the major extremity must 
be lost beyond the last quarter of the arc (so beyond 60 
degrees), the hand does not approach full pronation.  
Although the June 2000 VA examiner found no limitation of 
pronation or supination, the June 2003 examiner noted the 
veteran's right forearm had pronation "greater than" 65 
degrees.  The exact extent of pronation is unclear from the 
examiner's report, but even if limited to 65 degrees - this 
is not quite commensurate with a 20 percent rating.  

For these reasons and bases, the claim for a rating higher 
than 10 percent for the right elbow disability must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


Entitlement to a Compensable Rating for Hemorrhoids

The veteran's hemorrhoids have been evaluated under DC 7336.  
See 38 C.F.R. § 4.114, DC 7336.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent rating.  Hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids that are mild or moderate warrant a 0 percent 
(i.e., noncompensable) rating.

The veteran is not entitled to a compensable rating for 
hemorrhoids because the medical evidence of record does not 
indicate his hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A December 1996 VAOPT record indicates 
he had hemorrhoids, but does note the severity.  The report 
of the July 2000 VA examination indicates he complained of 
pruritis and discomfort, but had not had any rectal bleeding 
in the prior 2 years.  On objective physical examination, he 
had multiple internal hemorrhoids, grade 1.  Hemorrhoids are 
rated on a scale from 1 to 4 with grade one being mild (the 
hemorrhoids bleed but do not protrude) and grade 4 being more 
severe (the hemorrhoids bleed, protrude and are irreducible).  
The examiner noted the veteran's hemorrhoids were not 
irreducible, prolapsed, thrombosed or actively bleeding.  The 
report of the July 2003 VA examination did not note any 
increase in severity with regard to his hemorrhoids.  

In sum, the evidence indicates the veteran's hemorrhoids are 
no more than mild or moderate in nature.  For this reason, 
his claim for a compensable rating must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in his favor.  See 
38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.
 

Entitlement to an Increased Rating for
Post-Traumatic Seizure Disorder 

The veteran's post-traumatic seizure disorder has been 
evaluated using the criteria for grand mal epilepsy under DC 
8910.  See 38 C.F.R. § 4.124a, DC 8910.  Under DC 8910, grand 
mal epilepsy is rated using the general rating formula for 
major seizures.  The criteria under the general rating 
formula are:

Averaging at least 1 major seizure per month over 
the last 
year ..........................................................................100
Averaging at least 1 major seizure in 3 months 
over the last year; or more than 10 minor seizures 
weekly.....................................80
Averaging at least 1 major seizure in 4 months 
over the last year; or 9-10 minor seizures per 
week.............................................60
At least 1 major seizure in the last 6 months or 2 
in the last year; or averaging at least 5 to 8 in 
the 6 months..................................40
At least 1 major seizure in the last 2 years; or 
at least 2 minor seizure in the last 6 
months.........................................................20
A confirmed diagnosis of epilepsy with a history 
of seizures.........10

Note (1):  When continuous medication is shown 
necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  This rating will 
not be combined with any other rating for 
epilepsy.
Note (2):  In the presence of major and minor 
seizures, rate the predominating type.
Note (3):  There will be no distinction between 
diurnal and nocturnal major seizures.

The veteran sustained head trauma in 1991 when he fell down a 
flight of stairs.  Shortly thereafter he began having 
seizures and was diagnosed with a seizure disorder.  He had 3 
epileptic events in 1993, but has had none since then.  His 
seizure disorder has remained stable with the use of 
medication (see the report of the July 1997 VA examination).

The veteran's seizure disorder was initially rating as 40-
percent disabling effective from June 1993 (the day after he 
was discharged from military service).  As mentioned, in 
October 1997, the RO reduced the rating for this disability 
from 40 to 10 percent based on the report of the July 1997 VA 
examination, which indicated he had not had any seizures 
since 1993 and the condition was well-controlled with 
medication.  In March 2000, the Board restored the 40 percent 
rating because the RO had failed to explain that the service-
connected condition had shown actual improvement.  The RO had 
simply stated that he did not meet the criteria for a higher 
20 percent rating, which was insufficient.  In a September 
2001 rating decision, the RO again reduced the rating from 40 
to 10 percent - this time correctly explaining that the post-
traumatic seizure disorder had shown actual improvement.  The 
reduction became effective December 1, 2001.

Prior to December 1, 2001, a 40 percent rating is in effect 
for the veteran's post-traumatic seizure disorder.  In order 
to receive a 60 percent rating, the evidence must show that 
he averaged at least 1 major seizure in 4 months over the 
last year or 9-10 minor seizures per week.  As mentioned, the 
evidence indicates he has not had a seizure since 1993 and 
his condition was well-controlled with medication 
(see reports of July 1997 and August 2000 VA examinations).  
This is actually commensurate with a 10 percent rating.  So 
clearly a rating higher than 40 percent is not warranted.

A 10 percent rating has been assigned for the veteran's post-
traumatic seizure disorder as of December 1, 2001.  In order 
to receive a higher 20 percent rating, the evidence must show 
at least 1 major seizure in the last 2 years; or at least 2 
minor seizure in the last 6 months.  The medical evidence 
since December 2001, however, indicates he has not had any 
seizures and his condition is well-controlled with medication 
(see report of the June 2003 VA examination).

For these reasons and bases, the claim for an increased 
rating for post-traumatic seizure disorder must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 
at 519.


Extraschedular Consideration

The veteran has also not shown that his service-connected 
disabilities have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown that his service-connected disabilities have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claims for increased ratings for residuals of a fracture 
of the right olecranon (major), hemorrhoids, and post-
traumatic seizure disorder are denied.


REMAND

The veteran is also service connected for residuals of a 
basilar skull fracture with organic brain syndrome, currently 
rated as 30-percent disabling.  This disability has been 
rated under DC 8045 using the criteria for brain disease due 
to trauma.  
See 38 C.F.R. § 4.124a.  Under DC 8045, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304, the criteria used to rate 
dementia due to head trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Id.  Dementia due to head trauma under DC 
9304 is, in turn, evaluated using the general rating formula 
for mental disorders.  See 38 C.F.R. §  4.130.

The report of the August 1993 VA examination indicates the 
veteran had some mild memory impairment, but there was no 
diagnosis given for multi-infarct dementia.  Accordingly, he 
was assigned an initial rating of 10 percent for this 
disability under DC 8045-9304.  See 38 C.F.R. § 4.124a.  
Later records indicate he also developed some personality 
changes in addition to mild cognitive deficits (see report of 
the August 2000 VA examination).  These personality changes 
were primarily described as his inability to control his 
temper.  



In September 2000, the RO increased the rating for this 
disability from 10 to 30 percent disabling effective 
retroactively from the date the veteran filed a claim for an 
increased rating.  The RO explained that he met the criteria 
for a 30 percent rating under the general rating formula for 
rating mental disorders.  See 38 C.F.R. 
§ 4.130.  Nonetheless, he still has not had a diagnosis of 
multi-infarct dementia - so it is unclear on what basis the 
RO increased his rating to 30 percent given the criteria 
under DC 8045 prohibits this.

To complicate things even further, the June 2003 VA examiner 
diagnosed the veteran with a probable cognitive disorder 
associated with the head injury, but believed additional 
testing was needed for a more definitive diagnosis.  The VA 
examiner also diagnosed the veteran with major depression 
disorder, which was believed to be due to his medical 
condition, specifically his history of head trauma.  He is 
not currently service connected for major depression, but 
this could be considered "part and parcel" with the 
service-connected residuals of the skull fracture - or 
possibly a secondary disability.  Either way, both 
disabilities are rated using the general rating formula for 
mental disorders under DC 9434.  38 C.F.R. § 4.130.  And when 
it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Given the uncertainty expressed by the June 2003 VA examiner 
and the complexity of the veteran's overlapping symptoms, a 
remand is necessary for a clarifying medical examination and 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, in November 2006, the veteran submitted lay 
statements from himself, his wife, and S.P. concerning the 
change in his attitude and demeanor after he returned from 
military service.  Generally, the Board cannot consider 
additional evidence that has not been initially considered by 
the RO unless it obtains a waiver from the veteran to do so.  
38 C.F.R. § 20.1304(c); see also, Disabled American Veterans 
(DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).

In this case, the veteran has not indicated he is waiving 
initial consideration of the additional evidence in question 
by the RO.  So a remand is also required so the RO can 
initially consider this additional evidence.

Accordingly, the claim is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of the residuals of the basilar 
fracture with organic brain syndrome.  
Specifically, the examiner is asked to 
render an opinion to the following 
questions:  
		
a.	Other than the seizure disorder, which 
has been separately diagnosed, what 
other residuals does the veteran have 
that are attributable to the basilar 
skull fracture?

b.	Does the veteran have a diagnosis of 
multi-infarct dementia attributable to 
the basilar skull fracture?

c.	Does the veteran have a cognitive 
disorder attributable to the basilar 
skull fracture?

d.	Does the veteran have a diagnosis of 
major depression disorder or another 
psychiatric disorder?

e.	If so, is the psychiatric disorder at 
least as likely as not (meaning 50 
percent probability or greater) related 
to the veteran's military service?  
This includes indicating whether any 
current psychiatric disorder is at 
least as likely as not proximately due 
to, the result of, or aggravated by any 
of the veteran's service-connected 
disabilities, including the residuals 
of the basilar skull fracture.

f.	Please specifically indicate how the 
symptoms attributable to the residuals 
of the basilar fracture affect the 
veteran both occupationally and 
socially in terms of the general rating 
criteria for mental disorders.  This 
includes providing a Global Assessment 
of Functioning (GAF) score consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  And explain what the 
assigned score means.  Discuss the 
rationale for the opinion.  

g.	If the veteran has been diagnosed with 
a psychiatric disorder and it is 
determined his disorder is not 
attributable to his military service or 
his service-connected disabilities, is 
it possible to distinguish these 
symptoms with those caused by the 
basilar skull fracture?  If so, please 
describe which symptoms are 
attributable to his psychiatric 
disorder and which are attributable to 
his basilar skull fracture.  If 
possible, assign separate GAF scores 
for each disability.  

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access to 
and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note that he or 
she has reviewed the claims file.  



2.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  Then readjudicate the veteran's claim 
in light of the additional evidence, 
including the lay statements submitted in 
November 2006.  If the claim is not granted 
to his satisfaction, prepare another SSOC 
and send it to him and his representative.  
Give them time to respond before returning 
the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


